As filed with the Securities and Exchange Commission on or about May 20, 2014 Registration No. 033-50390 and 811-07076 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act Of 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 57 [X] and/or Registration Statement Under The Investment Company Act Of 1940 [X] Amendment No. 58 [X] WILSHIRE MUTUAL FUNDS, INC (Exact Name of Registrant as Specified in Charter) 1299 Ocean Avenue, Suite 700 Santa Monica, California 90401 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, Including Area Code: (310) 451-3051 (Name and Address of Agent for Service) Jason A. Schwarz c/o Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, California 90401 Copy to: Cathy G. O’Kelly Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois 60601 It is proposed that this filing will become effective (check appropriate box) [X] immediately upon filing pursuant to paragraph (b); [] on pursuant to paragraph (b); [] 60 days after filing pursuant to paragraph (a)(1); [] on pursuant to paragraph (a)(1); [] 75 days after filing pursuant to paragraph (a)(2); [] on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No. 57 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 56 filed April 29, 2014, and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 57 to the Registration Statement under 485(b) of the Securities Act and has caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Santa Monica, and the State of California, on the 20th day of May, 2014 WILSHIRE MUTUAL FUNDS, INC. By: /s/ Jason A. Schwarz Jason A. Schwarz, President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 57 to the registration statement has been signed below on May 20, 2014 by the following persons in the capacities indicated. Signature Title Date Margaret M. Cannella* Director May20, 2014 Margaret M. Cannella Roger Formisano* Director May20, 2014 Roger Formisano Edward Gubman* Director May20, 2014 Edward Gubman Suanne K. Luhn* Director May20, 2014 Suanne K. Luhn George J. Zock* Director May20, 2014 George J. Zock /s/ Michael Wauters Treasurer May20, 2014 Michael Wauters /s/ Jason A. Schwarz President May20, 2014 Jason A. Schwarz *By: /s/ Michael Wauters May20, 2014 Michael Wauters As Attorney-in-Fact and Agent pursuant to the powers of attorney previously filed or filed herewith. EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
